Citation Nr: 0611530	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  04-23 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus.  


REPRESENTATION

Appellant represented by: California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which granted service connection for diabetes 
Type II associated with herbicide exposure with an evaluation 
of 20 percent, effective May 2002.  In May 2003 the veteran 
had filed a claim for service connection relating to this 
condition, but the RO denied the claim in an August 2003 
decision.  Thereafter, in September 2003, the veteran 
received a notice of the decision and timely filed a Notice 
of Disagreement (NOD).  In March 2004, the RO reconsidered, 
and granted, the diabetes mellitus service connection claim, 
which is the subject of this appeal.  The veteran received a 
notice of the decision in March 2004, and subsequently, in 
April 2004, the veteran filed a timely NOD with the 
disability rating and elected to partake in the Post-Decision 
Review Process.  In May 2004, he received a Statement of the 
Case (SOC).

In June 2004, the veteran timely filed a substantive appeal 
with the Board, challenging the RO's decision with respect to 
the diabetes rating, and in December 2004, he received a 
Supplemental Statement of the Case (SSOC).  No hearing was 
held on this matter.

The veteran also appealed an August 2003 RO decision denying 
his claims for service connection for hearing loss and 
tinnitus.  In a December 2004 decision, the RO granted 
service connection for both disorders and assigned zero 
percent and 10 percent ratings, respectively, effective from 
the date of receipt of the claims for service connection.  
Since the veteran has not disagreed with the rating or 
effective date assigned for either disability, issues 
pertaining to hearing loss and tinnitus are no longer in 
appellate status.  See, e.g., Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).



FINDINGS OF FACT

1.	All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate his claim 
and obtained all relevant evidence designated by the 
veteran.

2.	The veteran's service-connected Type II diabetes mellitus 
requires insulin and a restricted diet.

3.	The veteran's service-connected Type II diabetes mellitus 
does not require regulation of his activities or avoidance 
of strenuous occupational and recreational activities; 
while there is a history of occasional hypoglycemic 
reactions, they have not necessitated hospitalizations or 
monthly visits to a diabetic care provider.


CONCLUSION OF LAW

The criteria for assignment of an initial disability rating 
in excess of 20 percent for diabetes mellitus have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.119, Diagnostic Code 7913 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The enactment of the Veterans Claims Assistance Act of 2000 
(the VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) significantly changed the law prior to the 
pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA provisions 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, and they redefine the obligations of VA with 
respect to the duty to assist the veteran with his claim.  In 
the instant case, the Board finds that VA fulfilled its 
duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
November 2002 letter sent to the veteran by the RO adequately 
apprised him of the information and evidence needed to 
substantiate his claim.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim(s).  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).   

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements 
contained in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim, 
which include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, -- Vet. App. --, 2006 WL 
519755, at *10 (U.S. Vet. App. Mar. 3, 2006).  Thus, upon 
receipt of an application for a service-connection claim, VA 
must review the information along with the evidence presented 
with the claim and provide the veteran with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, the elements of the claim, as reasonably 
contemplated by the application.  Id.  This notice must 
advise the veteran that the RO will assign a disability 
rating and an effective date for the award of benefits upon 
the award of a service connection.  Id.  

The July 2003 letter from the RO satisfies these mandates.  
The letter informed the veteran about the type of evidence 
needed to support his presumptive service connection claim, 
namely, proof that he physically served in-country in Vietnam 
between January 1962 and May 1975, and that his Vietnam 
military duties exposed him to herbicides.  This 
correspondence also advised the veteran that VA required a 
recent medical report showing findings, diagnosis and 
treatment for diabetes mellitus, and it directed him to 
review his records to ensure that he had not overlooked 
evidence pertinent to the claim.  The RO letter told the 
veteran to send VA any medical reports in his possession.  In 
addition, the letter disclosed that VA would request service, 
VA and Federal government records, provided the veteran 
supplied enough information to enable their attainment, as 
well as other records, such as private medical reports, 
employee records or records from other non-Federal government 
sources, upon the veteran's consent and authorization.  The 
RO conveyed that the veteran assumed the ultimate 
responsibility of ensuring that VA received all requested 
records not in the possession of the Federal government.  
This letter also indicated that the veteran could submit 
statements of individuals who knew of his herbicide exposure, 
and it informed him that such individuals should provide a 
description of the exposure as well as their name, service 
number, dates of service and other relevant information.  The 
letter apprised the veteran that VA provides free 
examinations for veterans who may have been exposed to 
herbicides while in Vietnam, and instructed him to contact 
the closest VA health-care center for more information.  It 
also informed the veteran that VA would assist him by 
providing a medical examination or obtaining a medical 
opinion if it determined such to be necessary to adjudicate 
the claim.  In light of the foregoing, the Board determines 
that the veteran was effectively informed to submit all 
relevant evidence in his possession, and that he received 
notice of the evidence needed to substantiate his claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403.

With respect to the Dingess/Hartman requirements, VA provided 
the veteran with notice of what type of information was 
needed to substantiate his claim for presumptive service 
connection in its July 2003 letter, namely, evidence of a 
current diagnosis of diabetes, that he physically served in-
country in Vietnam, that these military duties exposed him to 
herbicides.  In an October 2003 letter, VA further discussed 
the effective date for the claimed disability, stating that 
"if entitlement is established, benefits may not be paid for 
any period prior to the date the evidence is received."  The 
RO failed, however, in either letter to inform the veteran 
about the type of evidence necessary to establish a 
disability rating.  Notwithstanding the inadequate notice on 
this element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  This is 
because the Board has determined, as explicated below, that 
the medical records, which directly address the existence of 
the relevant rating factor at issue in the present case, do 
not support a finding that the veteran must avoid strenuous 
occupational and recreational activities, as required for a 
rating in excess of 20 percent. 

The Board also notes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA provided such notice to the veteran prior to the March 
2004 RO decision that is the subject of this appeal in its 
July 2003 letter.  Thus, the Board finds that the veteran 
received VCAA notice at the required time.

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

As noted above, the RO, in its July 2003 letter, acknowledged 
its duty to help retrieve relevant service and non-service 
medical records and asked the veteran to provide 
authorization for release of any non-service records.  
Additionally, the letter conveyed VA's obligation to provide 
a VA medical examination or solicit a medical opinion for the 
veteran if it deemed such an exam or opinion necessary to 
adjudicate the claim.  

The veteran in fact received an October 2004 VA examination, 
which was fully adequate to determine the current issue on 
appeal.  The VA examiner recorded an account of the veteran's 
medical history, reviewed the claims file, conducted a 
physical examination, and provided diagnosis based on this 
information.  The Board finds that the medical evidence of 
record is sufficient to resolve this appeal, and the VA has 
no further duty to provide an examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384, 392, 393, 394 (1993).


II. Law and Regulations

a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

With respect to disability ratings for diabetes mellitus, 38 
C.F.R. § 4.119 sets forth the applicable schedule of ratings, 
ranging from 10 percent to 100 percent.  Specifically, 
Diagnostic Code 7913 provides a 10 percent rating if the 
diabetes mellitus is "[m]anageable by restricted diet 
only," and a 20 percent evaluation when the condition 
"[r]equir[es] insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet."  38 C.F.R. § 4.119, 
Diagnostic Code 7913.  Diabetes mellitus "[r]equiring 
insulin, restricted diet, and regulation of activities" 
warrants a 40 percent rating, while a 60 percent evaluation 
will be provided when the condition "[r]equir[es] insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated."  38 C.F.R. § 4.119, 
Diagnostic Code 7913.  A veteran will receive a 100 percent 
disability rating for this disease if he "[r]equir[es] more 
than one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated."  38 C.F.R. § 4.119, Diagnostic Code 7913.     

b. Fenderson Appeal
The Board notes that, in the instant case, the veteran has 
challenged the initial disability rating, as opposed to 
having filed a claim for an increased rating.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (noting distinction 
between claims stemming from an original rating versus 
increased rating).  In the former case, the veteran seeks 
appellate review of the RO's initial disability rating 
because of his dissatisfaction with it; in the latter case, 
the veteran files a new claim, asking the RO to increase the 
disability rating because his disability has worsened since 
the prior rating.  See id.; see also Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992) (discussing aspects of a claim 
for increased disability rating).  Thus, in the latter case, 
the veteran seeks a new, increased disability rating due to 
an alleged change in his condition, while in a Fenderson 
appeal, as here, the veteran objects to the initial 
disability rating granted by the RO as being too low.  

In the case of a Fenderson appeal, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" rating.  Fenderson, 12 
Vet. App. at 126.  The Board further notes that the rule that 
"the present level of disability is of primary importance," 
does not apply to a Fenderson appeal.  Id. (recognizing that 
this rule "is not applicable to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability") (internal quotation marks 
omitted); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(applying rule in increased rating case).  Instead, the Board 
gives consideration to all the evidence of record from the 
date of the veteran's claim.  See Fenderson, supra, at 126, 
127.  Additionally, "[w]hen after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the [veteran]."  38 C.F.R. § 4.3.    

c. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim for an enhancement of an initial disability rating will 
be denied only if a preponderance of the evidence is against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).  



III. Analysis

a. Medical Records
The veteran's October 2002, May 2003, and June 2003 private 
medical records, a November 2004 letter from his private 
doctor, and photocopies of prescriptions for insulin, 
demonstrate that the veteran is an insulin dependent 
diabetic.  An October 2004 VA examination confirms the 
diagnosis and method of treatment.  The VA report also 
discloses that the veteran is on a restricted, diabetic diet, 
as does the November 2004 letter.  These findings are 
consistent with his current 20 percent rating.  38 C.F.R. § 
4.119, Diagnostic Code 7913.  

The veteran would qualify for the 40 percent rating if, in 
addition to the required insulin and restricted diet, he must 
submit to a "regulation of activities," that is, the 
"avoidance of strenuous occupational and recreational 
activities."  38 C.F.R. § 4.119, Diagnostic Code 7913.  The 
evidence of record does not support such a finding.  In the 
October 2004 VA report, the examiner noted that "the veteran 
denies having any activity restrictions, and he conducts his 
life as normal as possible."  The VA examiner further 
observed the veteran's denial of "loss of strength."  
Additionally, after conducting a complete physical 
examination, reviewing the claims file and considering the 
veteran's personal accounts, which support the probative 
weight of the opinion, the examiner concluded that the 
veteran's "overall disability level is mild, with no 
significant restriction on daily activities."  See Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993) ("The probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches").  Such findings 
weigh against the veteran's claim that he qualifies for the 
40 percent disability rating.  The November 2004 letter from 
the veteran's private doctor does not contradict this 
assessment, as it does not indicate that the veteran must 
submit to a "regulation of activities," as required for a 
40 percent rating.  The doctor's letter merely states that 
the veteran is on an "exercise regimen."  Such a 
declaration does not inherently imply that the veteran must 
"avoid[] . . . strenuous occupational and recreational 
activities."  

There is also medical evidence indicative of a history of 
occasional hypoglycemic reactions.  However, there is no 
indication in these records, nor is there a competent 
opinion, which suggests that these episodes of low blood 
sugar have necessitated any hospitalizations or monthly 
visits to a diabetic care provider.

The Board parenthetically notes that the only apparent 
chronic complication of the veteran's diabetes mellitus 
warranting a separate rating is erectile dysfunction.  An RO 
decision in September 2005 granted service connection and a 
zero percent rating for erectile dysfunction (38 C.F.R. §§ 
4.20, 4.115b, Diagnostic Code 7599-7522) and special monthly 
compensation for loss of a creative organ.  See 38 U.S.C.A. 
§ 1114(k); 38 C.F.R. § 3.350(a).  
 
In view of the foregoing, the Board concludes that the 
criteria for the next highest evaluation of 40 percent for 
diabetes mellitus have not been met.   

b. Extraschedular Ratings
The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2005) has been considered 
whether or not they were raised by the veteran as required by 
the holding of the Court in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1) (2005). The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (2005).  The Board notes that the veteran 
previously has received emergency medical treatment for a 
hypoglycemic reaction, as reflected in an October 2003 
medical report.  The October 2004 VA examiner's report also 
discloses that the veteran works as a building specialist for 
SBC, formerly Pacific Bell telephone company, and that 
"[h]is work is only effected when he has had hypoglycemic 
reactions and must sit down."  The VA examiner noted that 
the veteran attempts to control these reactions and "uses 
glucose tablets when he feels that his blood sugar is going 
down or when the measurement of the blood demonstrates 
hypoglycemia."  It is pertinent to note that the veteran's 
current 20 percent rating for his diabetes takes into account 
some industrial impairment.  In view of the foregoing, the 
Board finds that the veteran has not shown that his service-
connected diabetes mellitus has resulted in marked 
interference with employment, as he continues to work with 
minimal interference as a result of his diabetes mellitus, or 
has necessitated frequent periods of hospitalization beyond 
that contemplated by the rating schedule.  (Emphasis added.)  
In the absence of such factors, the criteria for submission 
for assignment of an extraschedular rating for his diabetes 
mellitus pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

c. Conclusion 
For the reasons set forth above, the Board denies the 
veteran's claim for an initial rating for his diabetes 
mellitus in excess of 20 percent.  As the preponderance of 
the evidence is against this claim, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.    


ORDER

An initial disability rating in excess of 20 percent for 
diabetes mellitus is denied.  



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


